                      UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

ESTATE OF JERMAINE CLAYBROOKS,
by Co-Special Administrators,
JOAN McCANTS and KEYANNA ALLEN,
BIOLOGICAL MINOR CHILDREN
J.J.C., by and through KEYANNA ALLEN,
as parent and guardian, and J.D.C., by and
through MARKIA A. LOVE, as parent and
guardian,

                              Plaintiffs,
                                                            FEDERAL RULE OF CIVIL
                                                            PROCEDURE 26(f) REPORT
       v.


CITY OF MILWAUKEE,                                          Case No. 19-CV-160
POLICE CHIEF EDWARD FLYNN,
MILWAUKEE POLICE OFFICERS JOHN SCHOTT,
MARTEZ BALL, and JOHN IVY, WEST ALLIS
POLICE OFFICERS TODD KURTZ, and
P.O. DANIEL DITORRICE, and SPECIAL AGENT
JAMES KRUEGER, Drug Enforcement Agency,

                              Defendants.

______________________________________________________________________________

       Pursuant to the Court’s Notice for the Federal Rule of Civil Procedure (“FRCP”) 16

Scheduling Conference, Counsel for Defendants respectfully submit their joint FRCP 26(f) Report

following their FRCP 26(f) Conference, which was conducted on April 13, 2020 at 11:30 a.m. Due

to circumstances, including COVID-19, all parties were not able to meet and confer prior to filing

this report. However, Counsel for Defendants Kurtz and Dittorrice, conferred with Plaintiff McCants

via phone on April 9, 2020.




                                                -1-



            Case 2:19-cv-00160-LA Filed 04/21/20 Page 1 of 5 Document 41
                                          I. Nature of the Case


       The Plaintiffs have commenced a federal civil rights action under the Fourth and Fourteenth

Amendments to the Constitution of the United States and Title 42 of the United States Code, Section

1983. Plaintiffs bring this action to obtain compensatory damages, punitive damages, attorneys'

fees, costs and equitable relief for the serious personal injuries and resulting death of Jermaine

Claybrooks, who they claim was unlawfully subjected to excessive force when he was shot over

fourteen times on March 16, 2017 by Defendants John Schott, Martez Ball, John Ivy, Todd Kurtz,

Daniel Dittorrice and James Krueger.

       Defendants City of West Allis Police Officers Kurtz and Dittorrice (collectively the “West

Allis Defendants”) maintain that any use of force by them was reasonable and lawful, given the

circumstances. The West Allis Defendants also maintain that their actions are protected by the

defense of qualified immunity.

       Defendants City of Milwaukee Police Officers Schott, Ball and Ivy (collectively the

“Milwaukee Defendants”) maintain that any use of force by them was reasonable and lawful, given

the circumstances presented to them by Mr. Claybrooks. The Milwaukee Defendants also maintain

that their actions are protected by the defense of qualified immunity.

                                 II. Any Contemplated Motions


       The Defendants anticipate bringing a motion for summary judgment regarding all claims

raised against them. The parties also reserve the right to seek leave to amend pleadings by motion,

if a stipulation cannot be reached.




                                                -2-



           Case 2:19-cv-00160-LA Filed 04/21/20 Page 2 of 5 Document 41
                                       III. Discovery Plan


        A.      What changes should be made in the timing, form, or requirement for disclosures

under Rule 26(a), including a statement of when initial disclosures were made or will be made.


        The parties will make their FRCP 26(a) initial disclosures by May 12, 2020. The parties do

not anticipate any changes to the form or requirement for the disclosures.


        B.      The subjects on which discovery may be needed, when discovery should be

completed, and whether discovery should be conducted in phases or be limited to or focused on

particular issues.


        1.      The subjects on which discovery may be needed:
                a.     The factual circumstances regarding the subject incident; and
                b.     The injuries/damages sustained by the Plaintiff.
        2.      When discovery should be completed.


                The parties expect that all discovery should be completed by December 1, 2020


        3.      Whether discovery should be conducted in phases or limited to or focused on

particular issues.


                Not applicable.


        C.      Any issues about disclosure or discovery of electronically stored information,

including the form or forms in which it should be produced.




                                                -3-



             Case 2:19-cv-00160-LA Filed 04/21/20 Page 3 of 5 Document 41
       The parties do not anticipate any issues about disclosure or discovery of electronically stored

information.


       D.       Any Issues About Claims Of Privilege Or Of Protection As Trial-Preparation

Materials, Including – If The Parties Agree On A Procedure To Assert These Claims After

Production – Whether To Ask The Court To Include Their Agreement In An Order.


       The parties do not anticipate any issues about claims of privilege or protection of trial-

preparation materials. The parties anticipate filing a stipulation and proposed order regarding

confidentiality of discovery materials.


       E.       What Changes Should Be Made In The Limitations On Discovery Imposed Under

These Rules Or By Local Rule, And What Other Limitations Should Be Imposed.


       The parties disagree about whether it will be necessary to exceed the 10-deposition limit set

forth in FRCP 30(a)(2)(A)(i) and FRCP 31(a)(2)(A)(1). However, the parties will work in good

faith to agree on the number of depositions, and will seek guidance from the Court, if necessary.


           F.   Any other orders that the court should issue under FRCP 26(c) or under FRCP 16(b)

and (c).


       The following are our proposed cut-off dates with respect to various issues in this case:


       1.       Filing of Initial Disclosures: May 12, 2020
       2.       Plaintiffs’ Expert Disclosures: August 7, 2020
       3.       Defendants’ Expert Disclosures: October 1, 2020
       4.       Cut off date for Discovery: December 1, 2020
       5.       Dispositive Motions: January 4, 2021


                                                -4-


            Case 2:19-cv-00160-LA Filed 04/21/20 Page 4 of 5 Document 41
Dated this ___ day of April, 2020

                                            Plaintiffs, Estate Of Jermaine Claybrooks
                                            by Co-Special Administrators

                                     By:    _________ _ _ _ _ _ _ _ _ _ ________ _ _ _ _
                                            JOAN MCCANTS (Pro Se)
                                            5700 W Wahner Avenue Unit 205
                                            Milwaukee, WI 53233
                                            Telephone: (414) 213-6250
                                            Email: cookie.mccants@gmail.com




Dated this 21st day of April, 2020

                                            Counsel for Defendants John Schott,
                                            Martez Ball, And John Ivy

                                     By:    /s/ Susan E. Lappen
                                            SUSAN E. LAPPEN
                                            Assistant City Attorney for the City of
                                            Milwaukee
                                            Room 800, City Hall
                                            200 E. Wells Street
                                            Milwaukee, WI 53202
                                            slappe@milwaukee.gov



Dated this 21st day of April, 2020

                                            Counsel for Defendants Todd Kurtz and
                                            Daniel Dittorrice

                                     By:    /s/ John A. Wolfgang
                                            John A. Wolfgang WI Bar Number: 1045325
                                            GUNTA LAW OFFICES, S.C.
                                            9898 West Bluemound Road, Suite 2
                                            Wauwatosa, Wisconsin 53226
                                            Telephone: (414) 291-7979
                                            Facsimile: (414) 291-7960
                                            E-mail: jaw@guntalaw.com



                                      -5-


          Case 2:19-cv-00160-LA Filed 04/21/20 Page 5 of 5 Document 41
